Exhibit 10(e)(12)

2007 Executive Long-Term Incentive Program (“2007 E-LTIP”)

Under the 2007 E-LTIP, executive officers of the Company are eligible to receive
performance shares based on certain performance measures established by the
Compensation Committee of the Board of Directors (the “Committee”).

The performance elements and corresponding weights for the 2007 E-LTIP are:
(i) (60%) Earnings Per Share: Diluted Earnings Per Share from Continuing
Operations as reported in the Company’s audited financial statements, as
adjusted on an after-tax basis for the following discretely disclosed (in either
Management’s Discussion and Analysis/MD&A or the footnotes to the financial
statements) items (if equal to or greater than $50 million pre-tax on an
individual basis, or in the aggregate per item): gains/(losses) from litigation,
regulatory matters or any changes in enacted law (including tax law);
gains/(losses) from asset sales or business divestitures; restructuring and
asset impairment charges; gains/(losses) resulting from acts of war, terrorism
or natural disasters; the initial effect of changes in accounting principles
that are included within Income from Continuing Operations; impairment of
goodwill and other intangibles; gains/(losses) from the settlement of tax
audits; gains/(losses) on early extinguishment of debt; non-restructuring
related impairments of long-lived assets; acquisition related expenses
including, but not limited to, acquired in-process research and development and
integration costs; and (ii) (40%) Core Cash Flow from Operations: Net Cash
provided by (used for) Operating Activities as reported in the Company’s audited
financial statements, as adjusted for the following items: exclusion of net
changes in finance receivables and on-lease equipment; cash flow impacts
(inflows and outflows) resulting from the EPS adjustments as identified above,
with the exception of cash payments for restructurings; cash payments for
restructurings in excess of the amount reported as current restructuring
reserves in the preceding years Annual Report; special discretionary pension
fundings in excess of $50 million to prior year shall be excluded. Any other
items approved by the Committee for adjustment of EPS or Core Cash Flow from
Operations will be considered a modification of the award.